ANGELLOTTI, J.
This is an action for damages. The complaint alleges that the defendants unlawfully, and with force, and against the will of plaintiff, ejected him from certain land and premises occupied by him in the business of retail liquor and tobacco dealer, and without his consent took and carried off and converted to their own use all his goods, wares, and merchandise, to his damage in the sum of fifteen hundred dollars, and have ever since said time kept him so *730ejected from said premises, and that his business has been wholly destroyed to his further damage in the sum of twenty-five hundred dollars. The answer denies these allegations.
The action was tried by jury, and a verdict was returned for plaintiff in the sum of five hundred dollars, upon which judgment was entered. On motion for a new trial, the trial court required plaintiff, as a condition precedent to the denial of the motion, to remit two hundred dollars, and, this having been done, the judgment was reduced by deducting therefrom two hundred dollars, and the motion for a new trial was denied. Defendants appeal from the judgment and order denying a new trial.
The appeal is apparently entirely destitute of merit. But two points are made in appellants’ brief, the first being that the evidence fails to show any conversion of plaintiff’s property by defendants. It would serve no useful purpose to discuss the evidence on this point, for there is absolutely no specification of insufficiency in the statement referring even in the remotest degree to the question of conversion of this property. This court has in recent cases shown a willingness to liberally construe the statutory requirement of specifications of the particulars in which it is claimed the evidence is insufficient to justify the verdict, but it has never intimated that it will look into the question of the sufficiency of the evidence upon any point as to which there is not a specification sufficient in statement to advise opposing counsel and the trial court of the grounds upon which the attack is to be made, so that they may determine what should be put into the statement. To consider the question of the insufficiency of the evidence in the absence of such a specification would be to entirely disregard the statute.
The only other point made by appellants is, that the trial court -refused to allow the defendants to prove the prices which the property in question brought at the subsequent sheriff’s sale, it being claimed that such testimony was some evidence of value. The record shows that such prices were proved by one of defendants’ witnesses.
The judgment and order are affirmed.
Shaw, J., and Van Dyke, J., concurred.